   Case 2:19-mc-03870-MHT-SRW Document 12 Filed 09/09/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,         )
                                  )
     Plaintiff,                   )
                                  )          MISC. ACTION NO.
     v.                           )           2:19mc3870-MHT
                                  )                (WO)
SOUTHERN CLASSIC FOOD             )
GROUP LLC,                        )
Brundidge, AL,                    )
                                  )
     Garnishee,                   )
                                  )
ELIZABETH HELMS,                  )
                                  )
     Defendant.                   )

                                ORDER

    Upon consideration of the government’s motion to

dismiss garnishment (Doc. 11), it is ORDERED that:

    (1) This case is administratively reopened.

    (2) The motion is granted, the writ of garnishment

(Doc. 3) is dismissed, and the garnishment order (Doc.

9) is terminated.

    This case is closed.

    DONE, this the 9th day of September, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
